Judge Underwood
delivered the opinion of the Court.
This record, although consisting of more than 300 pages, presents nothing new or difficult. The complainant’s claim to the land, is not supported. It does not appear, that his ancestor was entitled to any ■particular tract. The borid he held on the Beals, shows that he was not. All that the complainant or his ancestor could claim, would be damages from the Beals; and if the defendant, Cornelius, by compromise with them, has taken a lesser, or obtained a greater value, by taking property, he is only responsible for the exact amount of damages which the Beals were liable to pay. Had it been clearly shown, that the Beals procured the land and conveyed it, or caused it to be -conveyed in satisfaction of their covenant, it might have altered the case, but for the purchase made by the defendant, Cornelius, of the complainant’s interest in the covenant.
The attempt to unsettle the accounts and settlements of the defendant, Cornelius, as administrator on the estate of his and the complainant’s father, and to set aside the sales-of negroes, although purchased by the administrator in part, when these settlements and sales were made, under the sanction of the county court, where administration was granted, in Virginia; and when they have been acquiesced in, by the distributees and their guardians, between twenty and thirty years'before the bringing of this suit; and when the complainant was of full age, twelve or thirteen years before the institution of his suit, and lived with, and near the defendant, Cornelius, seven or eight years of that lime, cannot be tolerated, without the most satisfactory evidence of fraud. There is no such evidences Upon the whole case, we think there is no cause for reversing the decree.
The decree is affirmed with costs.